The opinion of the court was delivered by
Martin, J.
This case was remanded at the October term, 1836, with directions to the judge of probates of the parish of Rapides to *2enquire into the right of the appellants (Taylor <& Whittier) to appeal.
The court of prohates has certified to us that the appellants are creditors of the estate of R. S. Jeffries, deceased.
The appellants now show that there is no other evidence of the publication of the advertisement required by law giving notice of the filing of the tableau of distribution ten days before its homolo-gation, than the mere endorsement of the clerk of probates on the hack of the administrator’s petition, that it was “ advertised the first of February, 1834.”
This proof of advertising and notice is evidently insufficient. Clerks of courts cannot certify any thing that was done in the prosecution of a suit, otherwise than by a copy of the minutes or records of the court, except in cases in which they are specially authorized, as in certificates to the record on appeal, and that the record has not been brought up on the appeal in time, and the like cases. Code of Pr., arts. 586, 589.
The court of probates in our opinion erred in homologating the tableau without proof of the publication and advertisements required by law.
It is therefore ordered that the judgment of the court of probates be reversed, and that this case be remanded for further proceedings according to law) The costs of the appeal to be paid by the estate.